DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

 Status of Claims 
Claims 1-21 are pending in this instant application per claim amendments and remarks filed by Applicant on 03/03/2021, wherein Claims 1, 15 and 19 are three/3 independent claims reciting method, system and computer program product claims with Claims 2-14, 16-18 and 20-21 dependent on said 3 independent claims respectively.  Applicant has amended only three independent Claims 1, 15 & 19 in said claim amendments of 03/03/2021.          
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 03 MARCH 2021 for its original application of 23 MARCH 2018 that is titled:        “Distributed Credit Control with Centralized Allocation”.   
Accordingly, amended Claims 1-21 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 15 and 19 are independent method, system and computer program product claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of obtaining credit data, determining a plurality of allocations of the credit pool, and providing allocation data.  In other words, the claim describes a method for controlling use of a credit pool in connection with electronic trading in a plurality of product groups.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, and/or managing personal behavior or interactions, but for the recitation of generic computer components such as the processor/s, match engine/s and credit controller/s.   These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of directing each allocation of the plurality of allocations by the processor to a respective product group of the plurality of product groups and disposing credit controller at a respective match engine of the set of match engines.  These elements are considered extra-solution activities.  The processor and credit controller in these steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (including using product groups, and providing and receiving data/information over a network).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).                

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer &/or components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer option 2, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 15 and computer program product Claim 19.  Furthermore, the dependent method claims 2-14 do not resolve the issues raised in the independent Claim 1.  Accordingly, dependent system Claims 16-18 and computer program product Claims 
Therefore, said Claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-21 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               
(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 03/03/2021 are shown as underlined additions, and all deletions may not be shown.)      


Exemplary Analysis for Rejection of Claims 1-14 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2002/ 0133455 filed by Howorka et al. (hereinafter “Howorka”) in view of Pub. No. US 2018/ 0047099 filed by Bonig et al. (hereinafter “Bonig”), and further in view of Pub. No. 2019/ 0228499 filed by Kacevas et al. (hereinafter “Kacevas”), and further in view of Pub. No. US 2010/ 0205240 filed by Loefstrand, Jan Mikael Markus (hereinafter “Loefstrand”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught 

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Howorka teaches ---       
1.    A computer implemented method for controlling use of a credit pool in connection with electronic trading in (a plurality of product groups) via a set of match engines disposed in a distributed network, in which (each product group of the plurality of product groups) is assigned to a respective match engine of the set of match engines, the method comprising:          
(see at least:   Howorka Abstract and Summary of the Invention in paras [0013]-[0025];  and paras [0136]-[0138] about {“It may be desired for more than one Trading Agent to hold the credit authority for a floor to increase reliability and performance.  In such a case, any one such Credit Agent may confirm a deal. It is the responsibility of those Agents to communicate and keep the credit pool correct between themselves.  This process is specific to an instrument or institution.  Each broker will receive multiple Credit Update messages for the same floor.  The brokers must decide which message to accept.  The broker will examine a "hop count" in the message to determine which message came from the closest source.  The message with the higher hop count is not processed and is not routed.”} ...... {“The Credit Agent for a floor or institution has to maintain the pool of available credit and adjust the credit information as credit is used and restored.  The manner in which this is done is specific both to the institution and the instrument being traded.”}...... {“One reason for a bank adopting a global approach to credit is to increase the flexibility available in trading.  If a bank comprises several floors each of which have a preassigned amount of credit with various counterparties, a situation can arise in which some of the floor trade up to their credit limits but others do not.  Those floors which went up to their limits would have liked access to the unused credit on the other floors to maximise trading within the bank's overall trading limit with a given party.  That overall trading limit may not be confined to a single trading instrument but cover the range of the bank's activities, some of which may be traded on anonymous electronic AND para [0014] about {“One or more matching engines are connected to the network for matching bids and offers and, when a match is made, for executing deals.  A market distribution means connected to the network distributes price messages to the trader terminals and is responsive to price quotation messages and the matching engines.”}; & Claims 1, 13, 16, 20, 31 and 33;  which together are the same as claimed limitations above including about ‘a set of match engines disposed in a distributed network’)     

Howorka teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a plurality of product groups’ and ‘each product group of the plurality of product groups’.  However, Bonig teaches them explicitly.           
(see at least:   Bonig Abstract;  and match engines 806; & paras [0286]-[0288] about {“Referring now to FIG. 8 there is shown a block diagram of a system 800, which may also be referred to as an architecture, according to one embodiment, for improving efficiency of an electronic trading system 100 for a plurality of financial instruments, each of the plurality of financial instruments, e.g. futures, options contracts, a single contract therefore or a strategy/combination of contracts, such as a spread, wherein each associated financial instrument comprises at least one component wherein, for example, for a futures or options contract, the component is the contract itself and for a strategy/combination contract having more than one component wherein the components are the leg orders/contracts/instruments thereof, as was described above.  As described above, the electronic trading system 100 may include a plurality of generic match engines 806 coupled therewith, each of which may be a conventional match engine 106 which receives orders via an order entry gateway (not shown), or, as described above, may be a redundant match engine set 206 receiving orders via an orderer 210 as described above, or may be a match engine or match function having an alternative architecture.”} ...... {“In one embodiment, the system 800 is implemented as part of the matching function 106 of the electronic trading system 100.  It will be appreciated that the system 800 may be implemented as part of other functions of the electronic trading system 100, or otherwise coupled with the communications infrastructure 202, which as described above, interconnects the various components of the electronic trading system 100.”} ...... {“The system 800 includes a memory 804, e.g. an order book memory, operative to AND match engines 806;  & para [0288] about {“The system 800 includes a memory 804, e.g. an order book memory, operative to store data representative of a set of previously received but unsatisfied orders, e.g. which may be grouped into order books, such as by product for which the order is for, each order being for a transaction, which may specify side (buy/sell), price and/or quantity, for at least one of the plurality of financial instruments.  The memory 804 may be implemented as a memory component of a reconfigurable logic device, e.g. an FPGA, as described above, or alternatively implemented using another type of memory or storage device, such as the memory 1104 or storage device 1106 described below with respect to FIG. 11.”}; & para [0304] about {“The operation of the system 800 includes storing, such as in a memory 804, e.g. an order book memory, data representative of a set of previously received but unsatisfied orders, e.g. which may be grouped into order books, such as by product for which the order is for, each order being for a transaction, which may specify side (buy/sell), price and/or quantity, for at least one of the plurality of financial instruments (Block 1002).”};  which together are the same as claimed limitations above including about ‘(each product group of the plurality of product groups) is assigned to a respective match engine of the set of match engines’; AND all the citations above are together the same as claimed limitations above including about ‘a plurality of product groups’ and ‘each product group of the plurality of product groups’)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Howorka with teachings of Bonig.  The motivation 


Howorka and Bonig teach ---          
obtaining, by a processor, credit data indicative of current utilization of the credit pool, the processor being (a non-distributed component) of an exchange computing system and being in communication with the set of match engines via the distributed network;    
(see at least:   Howorka ibidem;  and para [0086] about {“To simplify the process the system distributes and uses a simple subset of the credit data.  Final credit authority remains with a node that has the full credit information.”};  which together are the same as claimed limitations above)        
(see at least:   Bonig ibidem;  & para [0142] about {“An account data function 104 may be provided which may process account information that may be used during the matching and trading process, such as processing trading fees or maintaining credit limits, etc. A match engine function 106, described in detail below, may be included to receive incoming transactions and access order books, such as may be stored in the order book function 110, and match incoming and resting transactions, such as bid and offer prices, and may be implemented with software that executes one or more algorithms for matching bids and offers, e.g. FIFO, pro rata, etc. A trade database 108, stored in a memory or other storage medium, may be included to store information identifying trades and descriptions of trades.”};  which together are the same as claimed limitations above; AND para [0083] about {“The scheduled instructions may be received, for example, by an administrator of the exchange computing system that includes the multiple transaction processors, i.e., the multiple match engines.  In one embodiment, the administrative systems 216 may send to administrative instructions that are both scheduled (i.e., intended to occur at a predetermined time) and un-scheduled to the match engines.”}; & paras [0136] & [0144]-[0145] for descriptions of exchange computer system 100; & para [0316] about {“The computer system 1100 may implement a match engine, margin processing, payment or clearing function on behalf of an exchange, such as the Chicago Mercantile Exchange, of which the disclosed embodiments are a component thereof.”};  which together are the same as amended an exchange computing system’)    

Howorka and Bonig teach as disclosed above, but they may not explicitly disclose about ‘a non-distributed component’.  However, Loefstrand teaches them explicitly.        
(see at least:   Loefstrand Abstract and Summary in paras [0002] -[0004]; & para [0035] about {“Used together, the components of FIG. 6 allow for a response to be generated and sent in answer to a client-issued request: (i) a client (400) sends a request over a network and is received at Virtual Machine a (602) hosted on a physical server(600); (ii) an instance of a non-distributed SDC (402) hosted on Virtual Machine a (602) receives the request at its service access point, which confirms the request for processing by checking that the request is addressed to a particular pre-defined destination port; (iii) the service routing component of the non-distributed SDC (402) determines a virtual machine (604, 606) hosting an instance of Application a (102) using a defined service policy; (iv) the destination host addressing component of the first instance of the non-distributed SDC(402) determines a TCP port and an IP address for sending the request to the virtual machine (604, 606) determined in (iii); (v) the request is appropriately addressed and sent to the virtual machine(604, 606) hosting an instance of Application a (102); (vi) an instance of Application a (102) hosted on the virtual machine (604, 606) processes the received request and determines further processing is required by an instance of Application b (414); (vii) the instance of Application a (102) generates a new request which is addressed and sent using a defined destination port and destination IP address to an instance of a distributed SDC (104) hosted on Virtual Machine d (608) of the same physical server (600); (viii) the instance of the distributed SDC(104) receives the new request at its service access point, which confirms the new request for processing by checking that the new request is addressed to the defined destination port; (ix) the service routing component of the instance of the distributed SDC (104) determines a destination server(408, 410, 412) hosting an instance of Application b (404) using a defined service policy; (x) the destination host addressing component of the instance of the distributed SDC(104) determines a TCP port and an IP address for the destination server (408, 410, 412) determined in (ix); (xi) the new request, having been processed by the instance of the distributed SDC (104) and addressed accordingly, is sent to a network protocol stack associated with the physical server (600); (xii) the new request is sent from the physical server(600) to the destination server (408, 410, 412) determined by the instance of the distributed SDC (104); (xiii) the new request is received by the a non-distributed component’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Howorka and Bonig with teachings of Loefstrand.  The motivation to combine these references would be to provide credit functionality that resides at the bank nodes, which maintain information about the credit groups and the actual credit limit amounts, and the bank node sends credit information to the arbitrator (see para [0011] of Howorka), and to provide systems within an exchange may require the current time as an input to process an order, such as opening the market for trading at a precise time, or stopping matching on an expired futures contract (see para [0004] of Bonig), and to remain competitive in an increasingly information-rich business culture, organizational entities in a variety of markets routinely generate, maintain, and use data through the course conducting business (see para [0001] of Loefstrand).        


Howorka, Bonig and Loefstrand teach ---          
determining, by the processor based on the credit data, a plurality of allocations of the credit pool across the plurality of product groups, such that each allocation of the plurality of allocations is directed to a respective product group of the plurality of product groups;    and       
(see at least:   Howorka ibidem; and paras [0110]-[0111] about {“The credit limits allocated are based on the group relationships.  Thus, Group A3 extends $15M credit to Group B2 and $12M credit to Group B3.”}......{“Thus, Groups A3 and B2 are made up of more than one trading floor and share single pools of credit.  It will be appreciated that the group relationship shown is a hybrid of the local and global credit models.  In the relationship between Institution A and Institution B, there may exist a plurality of local-global type relationships.”}; & paras [0137]-[0140] about {“The Credit Agent for a floor or institution has to maintain the pool of available credit and  adjust the credit information as credit is used and restored.  The manner in which this is done is specific both to the institution and the instrument being traded.”}......{“One reason for a bank adopting a global approach to credit is to increase the flexibility available in trading.”} ...... {“This in turn 
(see at least:   Bonig ibidem; and para [0142] about {“An order processing function 136 may be included to decompose delta based and bulk order types for processing by the order book function 110 and/or match engine function 106.  A volume control function 140 may be included to, among other things, control the rate of acceptance of mass quote messages in accordance with one or more aspects of the disclosed embodiments.  It will be appreciated that concurrent processing limits may be defined by or imposed separately or in combination, as was described above, on one or more of the electronic trading system 100 components, including the user database 102, the account data function 104, the match engine function 106, the trade database 108, the order book function 110, the market data function 112, the risk management function 134, the order processing function 136, or other component or function of the electronic trading system 100.”}; which together are the same as claimed limitations above)   


Howorka, Bonig and Loefstrand teach ---            
providing, by the processor, for each allocation of the plurality of allocations, allocation data indicative of the allocation to (a respective credit controller of a set of credit controllers, the set of credit controllers being disposed in the distributed network)to decentralize credit control across the set of match engines such that (each credit controller) is disposed at a respective match engine of the set of match engines to which a respective product group of the plurality of product groups is assigned,  
wherein the allocation data configures (the respective credit controller) such that, in connection with an incoming order in the respective product group at the respective match engine, the use of the credit pool is limited, in accordance with the allocation data provided to (the respective credit controller) at the respective match engine, to a respective allocation of the plurality of allocations for the respective product group.          
(see at least:   Howorka ibidem; & paras [0043]-[0044] about {“Traders are typically grouped as part of a financial institution, such as a bank, which arranges traders as part of a trading floor.  A trading floor is a group of traders under common control of a trading floor administrator who allocates 
(see at least:   Bonig ibidem)         
(see at least:   Loefstrand ibidem)         

Howorka, Bonig and Loefstrand teach as disclosed above, but they may not explicitly disclose about ‘a respective credit controller of a set of credit controllers, the set of credit controllers being disposed in the distributed network’ and ‘the respective credit controller’.  However, Kacevas teaches them explicitly.           
(see at least:   Kacevas Abstract; and paras [0133]-[0134] about {“FIG. 13 illustrates apparatus 1300 showing a part of a graphics engine with multiple TLB engines accessing system memory using CPB 1103 and apparatus for shared resource partitioning through dynamic credit management, according to some embodiments of the disclosure.  It is pointed out that those elements of FIG. 13 having the same reference numbers (or names) as the elements of any other figure can operate or function in any manner similar to that described, but are not limited to such.”}......{“In some embodiments, apparatus 1300 comprises Global Credit Manager or Controller (GCM) 1301 and Global Credit resister (GCP) or pool 1302. In some embodiments, credits are dynamically allocated for the engines that are active.  Here, active engines refer to those engines that have pending requests to service.  Inactive engines are those engines that have no pending requests and therefore may not need credits to service any request.”}; & paras [0131] about {“In some embodiments, the initial credit count for each engine is allocated statically through configuration registers.  For example, a fixed number (or a pre-determined number) of credits are allocated to the credit registers 1201.sub.1-N through configuration registers at the time of power-up.  In some embodiments, the number of credits for various engines and shared resources is programmed according to the application (e.g., video rendering) executing on the GPU. For example, if an engine is to handle many known requests while another engine is rarely going to handle requests, then the engine to handle more requests may be allocated more fixed credits than the other engine.”}; & para [0151] about {“The counter can be placed in , the set of credit controllers being disposed in the distributed network’ and  ‘the respective credit controller’ plus about ‘allocation’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Howorka and Bonig with teachings of Kacevas.  The motivation to combine these references would be to provide credit functionality that resides at the bank nodes, which maintain information about the credit groups and the actual credit limit amounts, and the bank node sends credit information to the arbitrator (see para [0011] of Howorka), and to provide systems within an exchange may require the current time as an input to process an order, such as opening the market for trading at a precise time, or stopping matching on an expired futures contract (see para [0004] of Bonig), and to remain competitive in an increasingly information-rich business culture, organizational entities in a variety of markets routinely generate, maintain, and use data through the course conducting business (see para [0001] of Loefstrand), and to provide a graphic chip that supports several graphic engines, which can use independent memory spaces, and the computing system for the engines to be able to make progress independently (see para [0002] of Kacevas).        




Dependent Claims 2-14 are rejected under 35 USC 103 as unpatentable over Howorka, Bonig, Loefstrand and Kacevas as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Howorka, Bonig, Loefstrand and Kacevas teach ---       
2. The computer implemented method of claim 1, further comprising: 
adjusting, by the processor, the plurality of allocations based on trading activity since determining the plurality of allocations;   and         

(see at least:   Howorka ibidem; and para [0043] about {“Traders are typically grouped as part of a financial institution, such as a bank, which arranges traders as part of a trading floor.  A trading floor is a group of traders under common control of a trading floor administrator who allocates credit lines for the trading floor against other trading floors.  The market view for a trader, or group of traders, is the market information (price, volume, etc.) that the traders can see that reflect the market. ......Credit may be extended from the bank as a whole, from a trading floor or from an individual trader. This process will be described in detail later.”}; & para [0096] about {“Local-Global relationships are common in the existing anonymous trading systems described previously, partly because of the limitations of those systems which require institutions to allocate credit limits between individual trading floors and each counterparty with which they want to trade.  This has led to some banks allocating spot FX credit lines based on this grouping relationship to bring them into line with the inflexible requirements of the prior art systems.  Other banks have set aside portions of their credit and allocated it using local-global credit purely for trading on anonymous systems.  Such banks use other credit is relationships for their remaining operations.”}; & para [0122] about {“It should be understood that the above discussion may relate to the manner in which banks allocate credit for a given financial instrument to be 
traded, for example, the allocation of credit for F/X spot trading. ...... Such systems are necessarily very complex as the notion of credit may vary where some instruments being traded require credit to be extended over long periods of time.”}; & para [0146] about {“Each credit broker provides its local arbitrator with the same credit information that is provided by the trading floor's bank node in the system of WO93/15467.  The credit broker provides credit information for all floors participating in global credit.  As credit allocations are fully utilised or modified by credit administrators, new credit information is provided to the arbitrator.”}; and Claims 27-28;  which together are the same as claimed limitations above)     
(see at least:   Bonig ibidem; and para [0035] about {“Accordingly, the operators of electronic trading systems, alone or in conjunction with, or at the direction of, regulatory or industry organizations, typically publish or otherwise promulgate rules or regulations, referred to as business or operating rules, which govern the operation of the system.  These rules define how, for example, multiple transactions are processed by the system where those transactions have 
(see at least:   Loefstrand ibidem)         
(see at least:   Kacevas ibidem)         



With respect to Claim 3, Howorka, Bonig, Loefstrand and Kacevas teach ---       

via the set of match engines.         
(see at least:   Howorka ibidem; and para [0042] about {“The trader terminals may input orders manually or automatically.  In the latter case a trader may program a terminal to submit an 
order once the market reaches a predetermined state.”};  which together are the same as claimed limitations above)                  
(see at least:   Bonig ibidem;  and para [0098] about {“In another embodiment, customized market data feeds are provided allowing market participants to specify a customized field order and/or additional custom data fields to be included in their market data feed.  As was described above, electronic trading systems broadcast market data feeds to the market participants to notify them of changes in the state of the market, such as price updates, trade notifications, etc. The feeds comprise a stream of individual event messages which are multi-casted to the market participants in a predefined format, e.g. FIX/FAST, such that all market participants receive the same information.  Upon receipt, many market participants, including feed aggregators which aggregate data feeds from other exchanges and which further may modify and/or relay the data feed to others, typically further process the market data from the feed, such as by using a Ticker Plant, to tailor the data, e.g. the content and/or format, to their particular needs, and then rebroadcast the modified data, such as to their individual trader/trader terminals.”};  & para [0301] about {“In one embodiment, the system 800 further includes an implicator (not shown), such as the implicator 1102 as was described above, coupled with the memory 804, the plurality of match engines 806 and the order book allocator 802, and operative to, as described above, when a match engine 806 is unable to match the incoming order with at least one previously received but unsatisfied order for a counter transaction for the particular financial instrument of the incoming order, identify at least one previously received but unsatisfied order for a counter transaction for a financial instrument having at least one component in common with the particular financial instrument of the incoming order, and generate a synthetic, e.g. implied, order therefore and submit the synthetic order to the electronic trading system 100 or otherwise directly to the associated match engine 806.”};  which together are the same as claimed limitations above)        
(see at least:   Loefstrand ibidem)         
(see at least:   Kacevas ibidem)         



With respect to Claim 4, Howorka, Bonig, Loefstrand and Kacevas teach ---       
4. The computer implemented method of claim 2, wherein adjusting the plurality of allocations is implemented after a predetermined time period has elapsed since the plurality of allocations were determined.            
(see at least:   Howorka ibidem;  and para [0054] about {“An Order Book is a list of all the available orders in the market.  
Since the Quotes are the only available orders, the book consists of a list of Quotes. The Quotes are arranged in a queue in the correct dealing order.  The sort order of the queue may vary for different trading instruments.  The default sort order is by price and time.  In the system, each Broker node maintains a complete list of all available quotes.  In a system such as foreign exchange there will, effectively, be two books, one showing orders to buy and the other showing orders to sell.”};  which together are the same as claimed limitations above)  
(see at least:   Bonig ibidem;  and para [0037] about {“Metrics of electronic trading system performance include latency and throughput.  Latency may be measured as the response time of the Exchange.  This can be measured in a number of different contexts:  the time elapsed from when an order, or order cancellation, is received to when a confirmation/acknowledgment of receipt is transmitted, from when an order is received to when an execution notification is transmitted, or the time elapsed from when an order is received to information about that order being disseminated in the market data feed.  Throughput may be measured as the maximum number of orders or trades per second that the electronic trading system can support, i.e. receive and acknowledge, receive and match, etc.”}; & para [0039] about {“For example, the increasing speed at which market participants may evaluate and respond to changes in market data, such as responsive to a market event, is increasing the rate at which transactions are received by the electronic trading system, narrowing the time of receipt gap there between and necessitating a need for a higher degree of discrimination so as to resolve the order in which those transactions are received, upon which the deterministic operation of the electronic trading system may be based, e.g. for order allocation, etc.”}; & para [0047] about {“Business transactions, as defined by the associated business rules, may be characterized as deterministic in that they be characterized by an interdependency or relationship which affects their result, such as a dependency on the order in which they are processed, such as a temporal order, and/or a dependency on real time processing, as defined by business rules, so as to effect the business/commercial purpose and/or meet participant expectations, referred to herein as 
(see at least:   Loefstrand ibidem)         
(see at least:   Kacevas ibidem)         



With respect to Claim 5, Howorka, Bonig, Loefstrand and Kacevas teach ---          
5. The computer implemented method of claim 2, wherein:       
adjusting the plurality of allocations is implemented, for each product group of the plurality of product groups, at a respective update frequency;           
a first product group of the plurality of product groups has a more dynamic market than 

the respective update frequency of the first product group is higher than the respective update frequency of the second product group.        
(see at least:   Howorka ibidem)         
(see at least:   Bonig ibidem; and para [0039] about {“Current electronic trading systems already offer significant performance advantages.  However, increasing transaction volumes from an increasing number of market participants, implementation by some market participants of algorithmic and/or high frequency trading methodologies whereby high speed computers automatically monitor markets and react, usually in an overwhelming manner, to events, coupled with a continued demand for ever-decreasing processing latencies and response times, is driving a need for additional capacity and performance improvements to maintain performance as experienced by each market participant and avoid detrimental consequences, such as capacity exhaustion and inequitable access.  For example, the increasing speed at which market participants may evaluate and respond to changes in market data, such as responsive to a market event, is increasing the rate at which transactions are received by the electronic trading system, narrowing the time of receipt gap there between and necessitating a need for a higher degree of discrimination so as to resolve the order in which those transactions are received, upon which the deterministic operation of the electronic trading system may be based, e.g. for order allocation, etc.”}; & para [0131] about {“Allocation of the identified order books may be implemented by actually transferring the data representative thereof to a memory associated with the selected match engine and then transferring the updated order books back to the central memory upon deallocation.  Alternatively, access to the central memory and, further, to the identified order books, may be allocated such as by providing the memory address locations of identified order books in the central memory to the selected match engine (or set), such as via provision of a sparse matrix or other data structure which comprises the identification of the requisite memory locations.  Updates to the order books in the central memory may then be accomplished via remote direct memory access ("RDMA") or other back channel network based memory access.”}; & para [0129] about {“If the identified order books are already allocated to one of the match engines (or sets), the incoming order is routed to that match engine (or set).  During transaction processing, the match engine (or set) accesses and updates the order books as needed to perform the matching and implication functions as described.  When the match engine (or set) has completed processing of all transactions, before another transaction is routed thereto, it relinquishes 
(see at least:   Loefstrand ibidem)   
(see at least:   Kacevas ibidem)         



With respect to Claim 6, Howorka, Bonig, Loefstrand and Kacevas teach ---        
6. The computer implemented method of claim 1, further comprising adjusting, by the processor, the plurality of allocations upon occurrence of a trigger event.       
(see at least:   Howorka ibidem)         
(see at least:   Bonig ibidem; and para [0042] about {“In many cases, irrational and/or exploitive trader behavior may be triggered by a market event, such as a change in price, creating a feedback loop where the initial irrational reaction may then cause further market events, such as continued price drops, triggering further responses and resulting in an extreme change in the price of the traded product in a short period of time.  High speed trading exacerbates the problem as there may be little time for traders/algorithmic trading systems, or those overseeing them, to contemplate and temper their reactions before significant losses may be incurred.”}; & para [0087] about {“The receipt of a message including time signal data that corresponds to scheduled time data stored within previously received, scheduled instructions thus may act as a trigger for the match engines to execute the corresponding scheduled instructions.”}; & para [0194] about {“It should be appreciated that in the disclosed embodiments, the Administrative systems component 216 still sends the instructions to the match engines, which requires the first amount of time.  However, this first time occurs before the instructions are desired to be executed (as indicated by the Administrative systems component 216 sending the instruction identifier as a trigger to the transaction receiver 210).  Thus, the first time may not represent a constraint or dependency or otherwise typically contribute to overall transaction processing system latency.”};  which together are the same as claimed limitations above)    
(see at least:   Loefstrand ibidem)      
(see at least:   Kacevas ibidem; and para [0106] about {“In some embodiments, 3D pipeline 922 is triggered via execute 934 command or event.  In some embodiments, a register write triggers command execution.  In some embodiments, execution is triggered via a `go` or `kick` command in the command sequence.  



With respect to Claim 7, Howorka, Bonig, Loefstrand and Kacevas teach ---          
7. The computer implemented method of claim 1, further comprising providing, by the processor, the allocation data, for a respective allocation of the plurality of allocations, to a further credit controller of the set of credit controllers as the electronic trading in the product group associated with the respective allocation moves to another match engine of the set of match engines.         
(see at least:   Howorka ibidem)         
(see at least:   Bonig ibidem)         
(see at least:   Loefstrand ibidem)      
(see at least:   Kacevas ibidem;  and paras [0191]-[0198] about allocating second engine credits/ requests/ buffers;  which together are the same as claimed limitations above)    



With respect to Claim 8, Howorka, Bonig, Loefstrand and Kacevas teach ---          
8. The computer implemented method of claim 1, wherein determining the plurality of allocations comprises implementing, by the processor, a routine to predict a likelihood of future trading in each product group of the plurality of product groups.      
(see at least:   Howorka ibidem; and para [0039] about {“The electronic brokerage system to be described provides a platform for trading at least the following instruments: FX (Foreign Exchange) Spot, FRA's, and Forwards and also FX Forwards, CFDs, short-dated government and/or central bank paper, commercial 
Examiner notes that regime, rules and pattern are synonyms for ‘routine’ recited in Claim 8 above, & interpreted under BRI (broad reasonable interpretation) procedures of the Office.       
(see at least:   Bonig ibidem; and para [0004] about {“Systems within an exchange may require the current time as an input to process an order, such as opening the market for trading at a precise time, or stopping matching on an expired futures contract.  Furthermore, time may be used to discriminate among or otherwise arbitrate between near-simultaneously received transactions.”}; & para [0021] about {“A financial instrument trading system, such as a futures exchange, referred to herein also as an "Exchange", such as the Chicago Mercantile Exchange Inc.  (CME), provides a contract market where financial instruments, for example futures, options on futures and spread contracts, are traded among market participants, e.g. traders, brokers, etc. Futures is a term used to designate all contracts for the purchase or sale of financial instruments or physical commodities for future delivery or cash settlement, and which are traded on a commodity futures exchange.  A futures contract is a standardized legally binding agreement to buy (long) or sell (short) a commodity or financial instrument at a specified price at a predetermined future time.”}; & para [0023] about {“Clearing is the procedure through which the Clearing House becomes buyer to each seller of a futures contract, and seller to each buyer, also referred to as a "novation," and assumes responsibility for protecting buyers and sellers from financial loss due to breach of contract, by assuring performance on each contract.  A clearing member is a firm qualified to clear trades through the Clearing House.”}; & para [0025] about {“In particular, electronic trading of financial instruments, such as futures contracts, is conducted by market participants sending orders, such as to buy or sell one or more futures contracts, in electronic form to the Exchange.  These electronically submitted orders to buy and sell are then matched, if possible, by the Exchange, i.e. by the Exchange's matching engine, to execute a trade.”}; & para [0112] about {“An order to trade, or trade order, is effectively an order or request for a transaction with respect to a financial instrument, such as futures contract, options on future, spread or other combination contract, etc., wherein the transaction further specifies at least whether the trader desires to buy (bid) or sell (offer) the financial instrument, the desired price therefore, and quantity thereof.  
transactions.”}; & para [0054] about {“For example, using an FPGA based implementation may permit components of a trading system to be collocated, such as via a custom interface, or otherwise closely interconnected with networking equipment, such as a router or switch, e.g. via a backplane thereof. ...... The FPGA implements the NIC controller, acting as the bridge between the host computer and the network at the "physical layer" and allows user-designed custom processing logic to be integrated directly into the data path.  This may allow a smart NIC to function as a programmable trading platform under the supervision of a host CPU.”}; & para [0093] about {“derivation of market and market participant metrics; identification and monitoring of transactional patterns which may be indicative of, or portend market events, such as a market crash, or illegal, 
fraudulent or malicious activity; & para [0098] about {“In another embodiment, customized market data feeds are provided allowing market participants to specify a customized field order and/or additional custom data fields to be included in their market data feed.  As was described above, electronic trading systems broadcast market data feeds to the market participants to notify them of changes in the state of the market, such as price updates, trade notifications, etc.”}; & para [0109] about {“Furthermore, Ticker Plants and trading software interfaces, which are typically comprised of custom software, are costly and not all market data recipients can afford to implement them or afford efficient implementations which minimize delay or provide all of the necessary functionality.”}; & para [0135] about {“As was described above, an order to trade, whether it be a limit order, market order, conditional order or some other order type, may be considered a business transaction, i.e. one or more operations or acts which implement one or more business rules 
A filter may further be provided so that only transaction meeting particular criteria, such as being from a particular market participant and/or for a particular traded financial product, are stored in the buffer for pattern matching.”}; & para [0242] about {“In one embodiment of the operation of the system 400, the operation further includes identifying one or more patterns, e.g. indicators or indications, of two or more subsets of financial transactions, such as commonalities there among, e.g. same market participant, orders followed by a cancellation thereof in rapid succession, etc., which resulted in that market state and, for example, may be indicative of fraud, irrational or errant (fat finger) behavior (Block 516).  When a detrimental market event, i.e. a particular change in the state of the market place, is determined to have occurred, such as a rapid price increase or decline, extreme volatility or other event as defined by the operators of the electronic trading system 100, the operation of the system 400 may include analyzing the stored transactional data to determine the pattern of transaction activity leading thereto and store data representative of that pattern in pattern memory or buffer to be used to compare against subsequently received transactions to proactively avoid the resultant detrimental effects on the market (Block 518).”}; & para [0243] about {“In one embodiment of the operation of the system 400, the operation may further include monitoring the receipt of each of a future/subsequently received plurality of financial transactions and (Block 520) detecting and/or generating an alert when at least a portion of one or more of the patterns occurs therein (Block 522).  In one embodiment, as transactions are received they, or data indicative thereof, are stored/accumulated in a memory or buffer, e.g. a pattern matching buffer (not shown), which is periodically, such as upon receipt of each transaction, compared with one or more stored transactional patterns and if a match is identified, the operators of the electronic trading system 100 
Examiner notes that customs, regime, rules and pattern/s are synonyms for ‘routine’ recited in Claim 8 above, & interpreted under BRI (broad reasonable interpretation) procedures of the Office.          
(see at least:   Loefstrand ibidem)    
(see at least:   Kacevas ibidem)     



With respect to Claim 9, Howorka, Bonig, Loefstrand and Kacevas teach ---          
9. The computer implemented method of claim 8, wherein the routine predicts the 
likelihood of future trading based on past trading of a market participant associated with the credit pool in each product group of the plurality of product groups.            
(see at least:   Howorka ibidem;  and see citations already made above, especially in Claim 8)         
(see at least:   Bonig ibidem;  and see citations already made above, especially in Claim 8)         
(see at least:   Loefstrand ibidem)     
(see at least:   Kacevas ibidem)         



With respect to Claim 10, Howorka, Bonig, Loefstrand and Kacevas teach ---       
10. The computer implemented method of claim 8, wherein the routine predicts the likelihood of future trading based on historical market data for the electronic trading in each product group of the plurality of product groups.            

(see at least:   Bonig ibidem;  and see citations already made above, especially in Claim 8)      
(see at least:   Loefstrand ibidem)    
(see at least:   Kacevas ibidem)         



With respect to Claim 11, Howorka, Bonig, Loefstrand and Kacevas teach ---       
11. The computer implemented method of claim 8, wherein the routine comprises a machine learning routine.          
(see at least:   Howorka ibidem;  and see citations already made above, especially in Claim 8)           
(see at least:   Bonig ibidem;  and see citations already made above, especially in Claim 8;  & para [0039] about {“Current electronic trading systems already offer significant performance advantages.  However, increasing transaction volumes from an increasing number of market participants, implementation by some market participants of algorithmic and/or high frequency trading methodologies whereby high speed computers automatically monitor markets and react, usually in an overwhelming manner, to events, coupled with a continued demand for ever-decreasing processing latencies and response times, is driving a need for additional capacity and performance improvements to maintain performance as experienced by each market participant and avoid detrimental consequences, such as capacity exhaustion and inequitable access.”}; & para [0042] about {“High speed trading exacerbates the problem as there may be little time for traders/algorithmic trading systems, or those overseeing them, to contemplate and temper their reactions before significant losses may be incurred.”}; & para [0055] about {“However, increasing operating performance, whether via an improved general purpose processor or via an FPGA based implementation, may expose, or reduce tolerance of, fundamental flaws of traditional computer hardware, operating systems or the algorithms/programs implemented thereon, as well as network interconnects/ communications media.”}; & para [0142] about {“A match engine function 106, described in detail below, may be included to receive incoming transactions and access order books, such as may be stored in the order book function 110, and match incoming and resting transactions, such as bid and offer prices, and may be implemented with software that executes one or more algorithms for matching bids and offers, e.g. FIFO, pro rata, etc. A trade database 108, stored in a memory or other storage medium, may be included to store information identifying trades 
(see at least:   Loefstrand ibidem)    
(see at least:   Kacevas ibidem)         



With respect to Claim 12, Howorka, Bonig, Loefstrand and Kacevas teach ---          
12. The computer implemented method of claim 8, wherein the routine comprises a Bayesian probability routine.             
(see at least:   Howorka ibidem;  and see citations already made above, especially in Claim 8)        
(see at least:   Bonig ibidem;  and see citations already made above, especially in Claim 8; & para [0026] about {“for example, pricing or other information regarding orders placed, traded instruments and other market information, such as summary values and statistical values, or combinations thereof, and may be transmitted, e.g. multi-casted, to the market participants using standardized protocols, such as UDP over Ethernet.”}; & para [0056] about {“Further, the occurrence of unaccounted for, or intentionally ignored, assumed-statistically-insignificant events/factors, variables, rounding errors, synchronization errors, corner cases, rare or unexpected/unanticipated states or state transitions may present an increasing risk.”}; & para [0132] about {“The disclosed embodiment, thereby, provide for fungible generic match engines which can handle independent/ unrelated markets in parallel.  In one embodiment, the number of generic match engines (or sets thereof) may be set so as to statistically minimize transaction latency among transactions to independent/ unrelated markets.  Order books are only tied to a given match engine (or set) for the duration of the order processing of transactions therein.  By altering the degree of interdependencies computed to identify related order books, parallelism among transaction processing &/or liquidity/ trading 
Examiner notes that statistical/ statistics are synonyms for ‘Bayesian probability routine’ recited in Claim 12 above, and that Bayesian statistical methods are widely accepted and used, e.g., in the field of machine learning, and are interpreted under BRI (broad reasonable interpretation) procedures of the Office.         
(see at least:   Loefstrand ibidem)     
(see at least:   Kacevas ibidem)         



With respect to Claim 13, Howorka, Bonig, Loefstrand and Kacevas teach ---          
13. The computer implemented method of claim 1, wherein determining the plurality of allocations comprises determining, by the processor, a plurality of initial allocations based on       
(i) an even distribution of the credit pool across the plurality of product groups,      
(ii) a distribution of the credit pool indicative of past trading activity in the plurality of product groups,          
(iii) user selection of the plurality of initial allocations,   or        
(iv) a distribution of the credit pool in accordance with relative liquidity of each product group.            
(see at least:   Howorka ibidem; and para [0107] about {“When setting credit limits with a counterparty, an institution must first define credit relationships and then allocate credit according to those relationships.  These groupings may be done centrally.”}; & para [0162] about {“Assuming that the maker participates in global credit, the credit broker first resolves the grantor group containing the maker's floor.  The grantee group is resolved from the grantee group using the taker's floor key. This provides the allocation to be utilised for the pending deal.  The deal amount is converted to credit utilisation in terms of the credit limit currency associated with the allocation.”};  which together are the same as claimed limitations above)     
(see at least:   Bonig ibidem; and para [0035] cited above already; & para [0314] about {“In one embodiment, the allocation of access to the subset further comprises provision of a match algorithm or policy associated with the subset for the selected match engine 806 to use when an incoming order may be matched with more than one previously received but unsatisfied order.  This allows different order books to utilize different match algorithms/policies independent of the match engine 226 to which they are allocated.  The match algorithm may be a pro-rata 
(see at least:   Loefstrand ibidem)    
(see at least:   Kacevas ibidem;  and para [0131] already cited above; & paras [0191]-[0198] for allocating first engine credits/ requests/ buffers;  which together are the same as claimed limitations above)         



With respect to Claim 14, Howorka, Bonig, Loefstrand and Kacevas teach ---          
14. The computer implemented method of claim 1, further comprising updating, by the processor, the plurality of allocations in response to a user command to override the determined plurality of allocations.         
(see at least:   Howorka ibidem)         
(see at least:   Bonig ibidem)      
(see at least:   Loefstrand ibidem)       
(see at least:   Kacevas ibidem; and para [0114] about {“In some embodiments, user mode graphics driver 1026 may contain a back-end shader compiler 1027 to convert shader instructions 1012 into a hardware specific representation.  When the OpenGL API is in use, shader instructions 1012 in the GLSL high-level language are passed to user mode graphics driver 1026 for compilation. In some embodiments, user mode graphics driver 1026 uses operating system kernel mode functions 1028 to communicate with kernel mode graphics driver 1029.  In some embodiments, kernel mode graphics driver 1029 communicates with graphics processor 1032 to dispatch commands and instructions.”}; & para [0174] about {“In one embodiment, a user interacts with the computing device 1600 by providing audio commands that are received and processed by processor 2110.”};  which together are the same as claimed limitations above)       




With respect to Claims 15-18, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-14 as described above using cited references of Howorka, Bonig, Loefstrand and Kacevas, because the limitations of these system Claims 15-18 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-14 as described above.                


With respect to Claims 19-21, the limitations of these computer program product claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-14 as described above using cited references of Howorka,  Bonig, Loefstrand and Kacevas, because the limitations of these computer program product Claims 19-21 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-14 as described above.                

 Response to Arguments 
Applicant's remarks and claim amendments dated 03 MARCH 2021 with respect to the rejection of amended Claims 1-21 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-21 has been maintained as described above.  Additionally, Examiner notes that the previous rejections under 35 USC §101 for just Claims 19-21 has been withdrawn based on addition of term “non-transitory” in the independent Claim 19.  Thus, the rejection of amended Claims 1-21, as described by adding citations from already used references that have been added in response to the Applicant’s latest claim amendments (of 03/03/2021).            

Applicant's arguments with respect to rejection of Claims 1-21 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Loefstrand reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).        

In response to the Applicant’s arguments traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Applicant has argued --- {“The claimed methods and systems are integrated into a practical application for at least the following reasons. The claims are not simply directed to using a computer to implement a particular type of credit control. The claims instead recite a particular architecture involving a set of credit controllers disposed in the distributed network, with a credit controller disposed at a respective match engine. Please see, e.g., claim 1. Such disposition of each credit controller is not a mere extra-solution activity, as posited in the Action at p 4. The disposition is instead an integral part of the solution. Without the distribution of the credit controllers at the match engines, slippage may still occur.”}, and Examiner notes that this argument does not overcome the 101 rejection.  Because the centralized processor is used to determine credit limits for each distributed credit pool (per para [0014] of the Applicant’s Specification).  Furthermore, the credit controllers are allocated a portion of 

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).          

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.                           

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov  

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691